Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot based on the new grounds of rejection.

Double Patenting
Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 9,900,626 in view of U.S. Publication No. 2014/0120887.   
Instant Application: 15/900,714
US Patent No.: 9,900,626
Additional explanation, if needed.
1). An apparatus for acquiring and distributing streaming immersive environment content to a client over a content distribution network based environment, comprising:
1). A system, comprising: a content distribution network having a server configured to distribute a stream of immersive environment content from a digital broadcast;

a content distribution network having a server configured to distribute a stream of immersive environment 


a primary client communicating with the content distribution network via a communications link and configured to receive the stream of immersive environment content from the digital broadcast, 
9). wherein the spoke clients are local area content displaying clients each rendered capable of displaying a unique portion of the stream of immersive environment content from the primary client and the hub client is a VR content recipient and distribution client.

the primary client to copy the stream of immersive environment content to a local store;

Applicant Specification: Col. 4, lines 47-67 “At the client end, one connection to the content distribution network is established and the content is downloaded. As the content is being downloaded on one client, the same client is copying the content to a local store that can be shared on a local network.”
secondary clients communicating with the network via a communications link each secondary client downloading at least a portion of the immersive environment content from the local store such that a first secondary client is receiving at least a portion of the stream of the immersive environment content from the stream of the immersive environment content that is unique from at least a portion of the stream of the immersive environment content being received by a second secondary client; and
local area clients communicating with the network via a communications link each configured to download at least a portion of the immersive environment content distributed from the VR client such that a first local area client is receiving a first rendering of the immersive environment content from the stream that is unique from a second rendering of the immersive environment content being received by a second local area client; and
Applicant Specification: Col. 4, lines 47-67 “At the client end, one connection to the content distribution network is established and the content is downloaded. As the content is being downloaded on one client, the same client is copying the content to a local store that can be shared on a local network.”
Wherein the unique portions of the stream of the 
 the network control protocol coupled with multicasting over the local area network and configured to enable a plurality of local area clients to subscribe to the stream from the VR client, and operative to implement multicasting to synchronize distribution of the stream between the VR client and the local area clients;

The unique portions of the stream of the immersive environment content are personalized virtual reality streams based on views determined at the first and second secondary clients respectively
8). The stream comprises video…and a plurality of unique consumers on the local area network are enabled access to at least some of the single stream of content to each be uniquely immersed in a tailored VR environment, wherein each consumer is enabled to look at and hear a difference piece of the single stream of content based on each consumer’s person view in a VR space of the single stream

wherein the secondary clients are each rendered capable to display a unique set or subset of the full representation of the stream of immersive environment content from the primary client.
wherein the local area clients are each rendered capable to display a unique set or subset of the full representation of the stream of immersive environment content from the VR client.

the secondary clients connecting to the primary client via the local network switch, to receive the copied stream of immersive environment content from the local store without connecting to the content distribution network.

Applicant Specification: Col. 4, lines 47-67 “At the client end, one connection to the content distribution network is established and the content is downloaded. As the content is being downloaded on one client, the same client is copying the content to a local store that can be shared on a local network.”

a virtual reality (VR) client communicating with the network via a communications link and configured to receive for distribution the stream from the digital broadcast;

3). The apparatus of claim 1, wherein the secondary clients are local area content displaying clients.
local area clients communicating with the network via a communications link each configured to download at least a portion of the immersive environment content distributed from the VR client such that a first local area client is receiving a first rendering of the immersive environment content from the stream that is unique from a second rendering of the immersive environment content being received by a second local area client; and

4). The apparatus of claim 1, wherein the local area network is configured to distribute an HTTP stream.
4). The system of claim 1, wherein the local area network is configured to distribute a Hypertext Transfer Protocol (HTTP) stream.


5). The apparatus of claim 1, wherein the local area network is configured to use a real time streaming protocol comprising one of: RTP, RTSP, and RTMP.
15). The system of claim 9, wherein the local area network is configured to implement a network control protocol including one of a set of: A) Real-time Transport Protocol (RTP), B) Real Time Streaming Protocol (RTSP), and C) Real-Time Messaging Protocol (RTMP).

6). The apparatus of claim 5, wherein the real time streaming protocol is coupled with multicasting over the local area network and configured to enable a plurality of secondary clients 







1). operative to implement multicasting to synchronize distribution of the stream between the VR client and the local area clients;

8). The apparatus of claim 1, wherein the stream comprises video in a high definition panoramic format, wherein a single stream of content is downloaded from one of: A) an Internet; and B) a content distribution network, and a plurality of unique consumers on the local area network are enabled access to at least some of the single stream of content to each be uniquely immersed in a tailored Virtual Reality (VR) environment, wherein each consumer is enabled to look at and hear a different piece of the single stream of content based on each consumer's personal view in a virtual reality (VR) space of the single stream.
8). The system of claim 1, wherein the stream comprises video in a high definition panoramic format, wherein a single stream of content is downloaded from one of: A) an Internet; and B) a content distribution network, and a plurality of unique consumers on the local area network are enabled access to at least some of the single stream of content to each be uniquely immersed in a tailored VR environment, wherein each consumer is enabled to look at and hear a different piece of the single stream of content based on each consumer's personal view in a VR space of the single stream.

9). An apparatus for acquiring and distributing streaming immersive environment content to clients over a network, comprising:
9). A system for distributing Virtual Reality (VR) content over a network, comprising:

a content distribution network having a server configured to distribute a digital broadcast of an immersive environment as a stream of immersive environment content;
a content distribution network having a server configured to distribute a digital broadcast of an immersive environment as a VR stream of immersive environment content;

a hub client communicating with the network via a communications link and receiving the stream of immersive environment 


the hub client to copy the stream of immersive environment content to a local store;

Applicant Specification: Col. 4, lines 47-67 “At the client end, one connection to the content distribution network is established and the content is downloaded. As the content is being downloaded on one client, the same client is copying the content to a local store that can be shared on a local network.”
spoke clients communicating with the network via a communications link each spoke client receiving at least a portion of the stream of immersive environment content,
spoke clients communicating with the network via a communications link each configured to receive at least a portion of the VR stream of immersive environment content distributed from the hub client,

wherein a first spoke client is receiving at least a portion of the stream of immersive environment content that is unique from at least a portion of the stream of immersive environment content being received by a second spoke client; and
wherein a first spoke client is receiving at least a portion of the stream of immersive environment content that is unique from at least a portion of the stream of immersive environment content being received by a second spoke client; and

The unique portions of the stream of the immersive environment content are personalized virtual reality streams based on views determined at the first and second secondary clients respectively
8). The stream comprises video…and a plurality of unique consumers on the local area network are enabled access to at least some of the single stream of content to each be uniquely immersed in a tailored VR environment, wherein each consumer is enabled to look at and hear a difference piece of the single stream of content based on each consumer’s person view in a VR space of the single stream

a local area network switch connecting the hub client the spoke clients in a local area 


wherein the spoke clients are each rendered capable of displaying a unique portion of the stream of immersive environment content from the hub client,
wherein the spoke clients are local area content displaying clients each rendered capable of displaying a unique portion of the stream of immersive environment content from the primary client and the hub client is a VR content recipient and distribution client.

the spoke clients connecting to the primary client via the local network switch, to receive the copied stream of immersive environment content from the local store without connecting to the content distribution network.
9). wherein the spoke clients are local area content displaying clients each rendered capable of displaying a unique portion of the stream of immersive environment content from the primary client and the hub client is a VR content recipient and distribution client.

10). The apparatus of claim 9, wherein the hub client is a virtual reality (VR) content recipient and distribution client.
9). a hub client communicating with the network via a communications link and configured to receive the VR stream of immersive environment content as a full representation of the digital broadcast;

11). The apparatus of claim 9, wherein the secondary clients are local area content displaying clients.
9). a local area network interfaced between the hub client and the spoke clients configured to implement a network control protocol

12). The apparatus of claim 11, wherein at least one of the local area content 


13). The apparatus of claim 9, wherein the stream of immersive environment content comprises at least one of: A) panoramic video content, B) audio content, and C) meta data.
13). The system of claim 9, wherein the stream of immersive environment content includes at least one of a set consisting of: A) panoramic video content, B) audio content, and C) meta data.

14). The apparatus of claim 9, wherein the local area network is configured to distribute an HTTP stream from the hub client to the spoke clients.

14). The system of claim 9, wherein the local area network is configured to distribute a Hypertext Transfer Protocol (HTTP) stream from the hub client to the spoke clients.

15). The apparatus of claim 9, wherein the local area network is configured to use a real time streaming protocol comprising one of: RTP, RTSP, and RTMP, and the real time streaming protocol is coupled with multicasting over the local area network configured to enable a plurality of secondary clients to subscribe to the stream from the primary client.
15). The system of claim 9, wherein the local area network is configured to implement a network control protocol including one of a set of: A) Real-time Transport Protocol (RTP), B) Real Time Streaming Protocol (RTSP), and C) Real-Time Messaging Protocol (RTMP).

16) A method for dispersing immersive environment content to clients, comprising:
16). A method for dispersing immersive environment content to clients, comprising:

receiving a digital broadcast of an immersive environment as a stream of immersive environment content from a content distribution network by a central client;
distributing a digital broadcast of an immersive environment as a stream of immersive environment content to the central VR client;

copying, by the central client, the stream of immersive environment content to a local store;

Applicant Specification: Col. 4, lines 47-67 “At the client end, one connection to the content distribution network is established and the content is downloaded. As the content is being downloaded on one client, the same client is copying the content to a local 

at the VR client, synchronizing distribution of the stream by a network control protocol coupled with multicasting over the local area network and configured to enable the plurality of local area clients to subscribe to the stream from the VR client, and operative to implement multicasting to synchronize distribution of the stream between the VR client and the local area clients; from the local area clients, downloading at least a portion of the stream of immersive environment content from the VR client such that a first local area client is receiving a first at least a portion of the stream of immersive environment content that is unique from a second at least a portion of the stream of immersive environment content being received by a second local area client from the stream; rendering for display at the first local area client the first at least a portion of the stream from the VR client; and
Applicant Specification: Col. 4, lines 47-67 “At the client end, one connection to the content distribution network is established and the content is downloaded. As the content is being downloaded on one client, the same client is copying the content to a local store that can be shared on a local network.”
The unique portions of the stream of the immersive environment content are personalized virtual reality streams based on views determined at the first and second secondary clients respectively
8). The stream comprises video…and a plurality of unique consumers on the local area network are enabled access to at least some of the single stream of content to each be uniquely immersed in a tailored VR environment, wherein each consumer is enabled to look at and hear a difference piece of the single stream of content based on each consumer’s person view in a 

rendering for display at the first peripheral client the first at least a portion of the stream from the central client; and
rendering for display at the first local area client the first at least a portion of the stream from the VR client; and

rendering for display at the second peripheral client the second at least a portion of the stream from the central client that is unique from the first at least a portion of the stream being rendered for display at the first peripheral client.
rendering for display at the second local area client the second at least a portion of the stream from the VR client that is unique from the first at least a portion of the stream being rendered for display at the first local area client.

17). The method of claim 16, wherein, prior to distributing the stream of immersive environment content, recording meta data related to one or more panoramic video feeds and distributing and serving the video feeds as at least a portion of the stream of immersive environment content through the content distribution network to one of the peripheral clients where viewers can tailor the received stream at a respective peripheral client into unique, individualized video productions at multiple peripheral clients on a local network.
17). The method of claim 16, wherein, prior to distributing the stream of immersive environment content, recording meta data related to one or more panoramic video feeds and distributing and serving the video feeds as at least a portion of the stream of immersive environment content through the content distribution network to one of the local area clients where viewers can tailor the received stream at a respective local area client into unique, individualized video productions at multiple local area clients on the local area network.

18). The method of claim 16, wherein the stream of immersive environment content comprises at least one of: A) panoramic video content, B) audio content, and C) meta data.
18). The method of claim 16, wherein the stream of immersive environment content includes at least one of a set consisting of: A) panoramic video content, B) audio content, and C) meta data.

19). The method of claim 16, wherein a single connection is established between the central client and the content distribution network, wherein 


20). The method of claim 16, wherein the immersive environment content comprises panoramic video content, and rendering for display at the first peripheral client and the second peripheral client comprises uniquely different portions of the video stream so as to enable individual viewers at the first peripheral client and the second peripheral client to tailor a unique video stream at the respective first peripheral client and the second peripheral client into unique, individualized video productions at multiple clients on a local area network.
20). The method of claim 16, wherein the immersive environment content comprises panoramic video content, and rendering for display at the first local area client and the second local area client comprises uniquely different portions of the video stream so as to enable individual viewers at the first local area client and the second local area client to tailor a unique video stream at the respective first local area client and the second local area client into unique, individualized video productions at multiple clients on the local area network.



Specifically, the present application’s claims 1, 9, and 16 are essentially the same as the limitations of claims 8 and 19 of 9,900,626 except for “the primary client to copy the stream of immersive environment content to a local store;”. 
Claim 7 of 2014/0120887 teaches “The method according to claim 1, wherein the selecting and acquiring AR content by the mobile AR server comprises: acquiring, by the mobile AR server, the AR content from an AR content server, or acquiring, by the mobile AR server, the AR content from a local cache.”  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the caching feature, as taught by 2014/0120887, in order to take advantage of cache which stores data so that future requests for that data can be served faster (see 2014/0120887: Par. [0373]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 8-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meredith et al. (US 10,129,579) in view of Huang (US 2014/0120887), further in view of Logvinov et al (hereinafter Logvinov) US 20050172340, and further in view of Krishnan US 20160012855.
Claim 1, Meredith discloses an apparatus for acquiring and distributing streaming immersive content (Fig. 4, el. 400 and Col. 7, lines 55-58 disclosing a communication (e.g., IPTV) media system for delivering media content. Please note, the immersive content limitation is to be read as virtual reality content, see Col. 8, lines 10-14 disclosing the media content can represent, for example, audio content, moving image content such as 2D or 3D videos, video games, virtual reality content, still image content, and combinations thereof.) to a client (Fig. 4, el. 404/406/408 and Col. 8, lines 19-39 disclosing various local connected devices (e.g., GW/STB/TV/PC)) over a content distribution network based environment (Fig. 4, el. 429/432 and Col. 8, lines 44-58 disclosing various network systems being implemented.), comprising:
Fig. 4, el. 410/411 and Col. 8, lines 7-14 disclosing the IPTV media system can include a super head-end office (SHO) 410 with at least one super headend office server (SHS) 411 which receives media content (e.g., audio content, moving image content such as 2D or 3D videos, video games, virtual reality content, still image content, and combinations thereof) from satellite and/or terrestrial communication systems.);
a primary client communicating with the content distribution network via a communications link and configured to receive the stream of immersive environment content from the digital broadcast (Fig. 4, el. 404/414/418 and Col. 8, lines 19-26 disclosing the VHS (Video Head-End Servers) 414 can distribute multimedia broadcast content via an access network 418 to commercial and/or residential buildings 402 housing a gateway 404 (such as a residential or commercial gateway). The access network 418 can represent a group of digital subscriber line access multiplexers (DSLAMs) located in a central office or a service area interface that provide broadband services over fiber optical links or copper twisted pairs 419 to buildings 402. Please note, the communications link limitation is to be read as the access network 418 and fiber optical links or copper twisted pairs 419, while the primary client limitation is to be read as the gateway 404.); 
secondary clients communicating with the network via a communications link (Fig. 4, el. 406/408 and Col. 8, lines 26-39 disclosing the gateway 404 can use communication technology to distribute broadcast signals to media processors 406 such as Set-Top Boxes (STBs) which in turn present broadcast channels to media devices 408 such as computers or television sets managed in some instances by a media controller 407 (such as an infrared or RF remote controller). The gateway 404, the media processors 406, and media devices 408 can utilize tethered communication technologies (such as coaxial, powerline or phone line wiring) or can operate over a wireless access protocol such as Wireless Fidelity (WiFi), Bluetooth.RTM., Zigbee.RTM., or other present or next generation local or personal area wireless network technologies. Please note, the secondary clients limitations is to be read as the STB/TV/PC of 406 and 408, while the communications link limitation is to be read as local/personal wireless network technologies (e.g., WiFi/Bluetooth/Zigbee)) each configured to download at least a portion of the immersive environment content such that a first secondary client is receiving at least a portion of the stream of the immersive environment content from the stream of the immersive environment content that is unique from at least a portion of the stream of the immersive environment content being received by a second secondary client (reads on the subscriber devices present a summary of camera feeds from a single broadcast event via GUI, the subscriber devices further receives a selection of a custom viewpoint or camera angle and were presented the custom viewpoint, see Fig. 2, el. 200 and Col. 5, lines 3-64; Please note, the portion of the immersive environment content/the first and second rendering of the immersive environment content are unique limitation are to be read as the request of custom viewpoint or camera angle video feeds of the same event from various local connected devices of the same event, see Col. 9, lines 21-24 teaches the broadcast image processor 430 can use computing and communication technology to perform function 462, which can include among other things, synthesizing the viewpoints from two or more camera feeds to create a custom view in accordance with a request from a set-top box associated with the broadcast image processor; The 1st and 2nd secondary clients limitation are to be read as the STB/TV/PC of 406 and 408); and
a local area network switch connecting the primary client and the secondary clients (Col. 8, lines 33-39 disclosing the gateway 404, the media processors 406, and media devices 408 can utilize tethered communication technologies (such as coaxial, powerline or phone line wiring) or can operate over a wireless access protocol such as Wireless Fidelity (WiFi), Bluetooth.RTM., Zigbee.RTM., or other present or next generation local or personal area wireless network technologies.);
wherein the secondary clients are each rendered capable to display a unique set or subset of the full representation of the stream of immersive environment content from the primary client (Col. 7, lines 62-67 and Col. 8, lines 1-6 disclosing one or more devices illustrated in the communication system 400 of FIG. 4 can receive, at the broadcast image processor, from a single broadcast event, a plurality of camera feeds, wherein the camera feeds each comprise an image of the single broadcast event from a different angle, providing, by the broadcast image processor, a summary of the plurality of camera feeds to a media processor, receive, by the broadcast image processor, a request to select a requested angle from among the plurality of camera feeds from the media processor and create, by the broadcast image processor, a custom view from the plurality of camera feeds according to the request for the media processor. Please note, the secondary clients limitation are to be read as the one or more devices, see Fig. 4, el. 404/406/408 and Col. 8, lines 19-39 disclosing various local connected devices (e.g., GW/STB/TV/PC); The unique set or subset of the full representation of the stream of immersive environment content limitation is to be read as the plurality of camera feeds each comprise an image of the single broadcast event from a different angle.).
Meredith further discloses caches and servers (Col. 14, lines 1-7).
Meredith does not expressively disclose the primary client to copy the stream of content to a local store; the secondary clients subscribe to the stream of content from the local store of the primary client, the stream of content synchronized between the secondary clients; the unique portions of the stream of the immersive environment content are personalized virtual reality streams based on views determined at the first and second secondary clients, respectively; and the secondary clients connecting 
Huang discloses
the primary client to copy the stream of immersive environment content to a local store (Par. [0023], “the mobile AR server/primary client acquires the AR content from an AR content server, or acquires the AR content from a local cache.”); and 
the secondary clients connecting to the primary client, to receive the copied stream of immersive environment content from the local store of the primary client without connecting to the content distribution network to obtain the stream of immersive environment content (Par. [0373], “The AR content/target selection function of the AR Client/secondary client sends an AR content acquisition request to an AR content server providing the content according to the access address to acquire the corresponding AR content. If the requested AR content is cached locally by the AR content/target management function of the Mobile AR server/primary client, then the requested AR content can be acquired directly.”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the caching feature, as taught by Huang, in order to take advantage of cache which stores data so that future requests for that data can be served faster (Huang: Par. [0373]).
Meredith in view of Huang is unclear as to the unique portions of the stream of the immersive environment content are personalized virtual reality streams based on views determined at the first and second secondary clients, respectively and the first and second renderings of the content received from only the local store of the primary client are synchronized.
Logvinov discloses the renderings of the content received from only the local store of the primary client are synchronized (see Fig. 1 and Paragraphs 0002, 0016-0017, and published claim 19 for disclosing secondary clients/client devices download the stream of content from the local storage/buffer of the primary device/master device over a local area network, wherein the rendering of the streams of content are synchronized between the secondary clients/client devices).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the distributed content management of Logvinov with the system of Meredith in view of Huang in order to fulfill the need for management of the distribution of content over a content distribution communications network to provide for real time, unified control of content handling and digital rights management and optimization of network bandwidth allocation in view of requests for content by client devices of the network (see Logvinov, Paragraph 0007).
Meredith in view of Huang, and further in view of Logvinov is unclear as to the unique portions of the stream of the immersive environment content are personalized virtual reality streams based on views determined at the first and second secondary clients, respectively.
Krishnan discloses the unique portions of the stream of the immersive environment content are personalized virtual reality streams based on views determined at the first and second secondary clients, respectively (Par. [0091] disclosing a head mounted displays (HMD) and/or other such virtual reality display systems that allow the users to be immersed in a virtual world where the head position and direction of the user determines the content being viewed. Besides being used for video games, HMDs can also be used to view video panoramas. As described above, many video panoramas are typically created using multiple cameras capturing footage from the same location, but pointing in different directions. The corresponding images of the video from each camera are stitched together. This allows the viewer the freedom to choose the sections of the panorama frames to view. When viewing video panoramas, for example using an HMD or through a high definition display or television, the frames of the video are typically displayed at high frame rates to provide a smooth, immersive experience. Another aspects that can improve the user experience is capturing the videos at a high resolution (e.g., 1280.times.720 p, 1920.times.1080 p, or higher) so that the frames that are displayed are sharp and detailed.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the VR device, as taught by Krishnan, in order for user to take advantage of viewing other areas of a frame that extends beyond the users field of view (Krishnan: Par. [0005]).

Claim 2, the apparatus of claim 1, Meredith in view of Huang discloses wherein the primary client is a virtual reality (VR) content recipient and distribution client (Meredith: Fig. 4, el. 410/411 and Col. 8, lines 7-22 disclosing the IPTV media system can include a super head-end office (SHO) 410 with at least one super headend office server (SHS) 411 which receives media content (e.g., audio content, moving image content such as 2D or 3D videos, video games, virtual reality content, still image content, and combinations thereof) from satellite and/or terrestrial communication systems. The VHS 414 can distribute multimedia broadcast content via an access network 418 to commercial and/or residential buildings 402 housing a gateway 404 (such as a residential or commercial gateway). Please note, the above citation teaches that the Residential/Commercial Gateway 404 (to be read as the primary client limitation) receives multimedia content such as Virtual Reality (VR) content).

Claim 3, the apparatus of claim 1, Meredith in view of Huang discloses wherein the secondary clients are local area content displaying clients (Meredith: Col. 8, lines 33-39 disclosing the gateway 404, the media processors 406, and media devices 408 can utilize tethered communication technologies (such as coaxial, powerline or phone line wiring) or can operate over a wireless access protocol such as Wireless Fidelity (WiFi), Bluetooth.RTM., Zigbee.RTM., or other present or next generation local or personal area wireless network technologies.).

Claim 4, the apparatus of claim 1, Meredith in view of Huang discloses wherein the local area network is distributing an HTTP stream (Meredith: Col. 14, lines 28-40 disclosing each of the standards for Internet and other packet switched network transmission (e.g., TCP/IP, UDP/IP, HTML, and HTTP) represent examples of the state of the art.).

Claim 8, the apparatus of claim 1, Meredith in view of Huang, and further in view of Logvinov discloses wherein a single stream of content is downloaded from one of: A) an Internet (Meredith: Col. 3 lines 13-14 disclosing the broadcast image processor 114 can be connected to local viewing devices either through broadcast channels or through an Internet connection.); and B) a content distribution network, and a plurality of unique consumers on the local area network are enabled access to at least some of the single stream of content to each be uniquely immersed in a tailored environment (Meredith: reads on the subscriber devices present a summary of camera feeds from a single broadcast event via GUI, the subscriber devices further receives a selection of a custom viewpoint or camera angle and were presented the custom viewpoint, see Fig. 2, el. 200 and Col. 5, lines 3-64).
Krishnan discloses wherein the stream comprises video in a high definition panoramic format; wherein each consumer is enabled to look at and hear a different piece of the single stream of content based on each consumer’s personal view in a space of the single stream (Par. [0091] disclosing a head mounted displays (HMD) and/or other such virtual reality display systems that allow the users to be immersed in a virtual world where the head position and direction of the user determines the content being viewed. Besides being used for video games, HMDs can also be used to view video panoramas. As described above, many video panoramas are typically created using multiple cameras capturing footage from the same location, but pointing in different directions. The corresponding images of the video from each camera are stitched together. This allows the viewer the freedom to choose the sections of the panorama frames to view. When viewing video panoramas, for example using an HMD or through a high definition display or television, the frames of the video are typically displayed at high frame rates to provide a smooth, immersive experience. Another aspects that can improve the user experience is capturing the videos at a high resolution (e.g., 1280.times.720 p, 1920.times.1080 p, or higher) so that the frames that are displayed are sharp and detailed.)

Claim 9, Meredith discloses an apparatus for acquiring and distributing streaming immersive content (Fig. 4, el. 400 and Col. 7, lines 55-58 disclosing a communication (e.g., IPTV) media system for delivering media content. Please note, the immersive content limitation is to be read as virtual reality content, see Col. 8, lines 10-14 disclosing the media content can represent, for example, audio content, moving image content such as 2D or 3D videos, video games, virtual reality content, still image content, and combinations thereof.) to clients (Fig. 4, el. 404/406/408 and Col. 8, lines 19-39 disclosing various local connected devices (e.g., GW/STB/TV/PC)) over a network (Fig. 4, el. 429/432 and Col. 8, lines 44-58 disclosing various network systems being implemented.), comprising:
a content distribution network having a server distributing a digital broadcast of an immersive environment as a stream of immersive environment content (Fig. 4, el. 410/411 and Col. 8, lines 7-14 disclosing the IPTV media system can include a super head-end office (SHO) 410 with at least one super headend office server (SHS) 411 which receives media content (e.g., audio content, moving image content such as 2D or 3D videos, video games, virtual reality content, still image content, and combinations thereof) from satellite and/or terrestrial communication systems.);
a hub client communicating with the network via a communications link and receiving the stream of immersive environment content as a full representation of the digital broadcast (Fig. 4, el. 404/414/418 and Col. 8, lines 19-26 disclosing the VHS (Video Head-End Servers) 414 can distribute multimedia broadcast content via an access network 418 to commercial and/or residential buildings 402 housing a gateway 404 (such as a residential or commercial gateway). The access network 418 can represent a group of digital subscriber line access multiplexers (DSLAMs) located in a central office or a service area interface that provide broadband services over fiber optical links or copper twisted pairs 419 to buildings 402. Please note, the communications link limitation is to be read as the access network 418 and fiber optical links or copper twisted pairs 419, while the primary client limitation is to be read as the gateway 404.);
spoke clients communicating with the network via a communications link each spoke client receiving at least a portion of the stream of immersive environment content (Fig. 4, el. 406/408 and Col. 8, lines 26-39 disclosing the gateway 404 can use communication technology to distribute broadcast signals to media processors 406 such as Set-Top Boxes (STBs) which in turn present broadcast channels to media devices 408 such as computers or television sets managed in some instances by a media controller 407 (such as an infrared or RF remote controller). The gateway 404, the media processors 406, and media devices 408 can utilize tethered communication technologies (such as coaxial, powerline or phone line wiring) or can operate over a wireless access protocol such as Wireless Fidelity (WiFi), Bluetooth.RTM., Zigbee.RTM., or other present or next generation local or personal area wireless network technologies. Please note, the secondary clients limitations is to be read as the STB/TV/PC of 406 and 408, while the communications link limitation is to be read as local/personal wireless network technologies (e.g., WiFi/Bluetooth/Zigbee)), wherein a first spoke client is receiving at least a portion of the stream of immersive environment content that is unique from at least a portion of the stream of immersive environment content being received by a second spoke client (reads on the subscriber devices present a summary of camera feeds from a single broadcast event via GUI, the subscriber devices further receives a selection of a custom viewpoint or camera angle and were presented the custom viewpoint, see Fig. 2, el. 200 and Col. 5, lines 3-64; Please note, the portion of the immersive environment content/the first and second rendering of the immersive environment content are unique limitation are to be read as the request of custom viewpoint or camera angle video feeds of the same event from various local connected devices of the same event, see Col. 9, lines 21-24 teaches the broadcast image processor 430 can use computing and communication technology to perform function 462, which can include among other things, synthesizing the viewpoints from two or more camera feeds to create a custom view in accordance with a request from a set-top box associated with the broadcast image processor; The 1st and 2nd secondary clients limitation are to be read as the STB/TV/PC of 406 and 408); and
a local area network switch connecting the hub client and the spoke clients (Col. 8, lines 33-39 disclosing the gateway 404, the media processors 406, and media devices 408 can utilize tethered communication technologies (such as coaxial, powerline or phone line wiring) or can operate over a wireless access protocol such as Wireless Fidelity (WiFi), Bluetooth.RTM., Zigbee.RTM., or other present or next generation local or personal area wireless network technologies.);
wherein the spoke clients are each rendered capable of displaying a unique portion of the stream of immersive environment content from the hub client (Col. 7, lines 62-67 and Col. 8, lines 1-6 disclosing one or more devices illustrated in the communication system 400 of FIG. 4 can receive, at the broadcast image processor, from a single broadcast event, a plurality of camera feeds, wherein the camera feeds each comprise an image of the single broadcast event from a different angle, providing, by the broadcast image processor, a summary of the plurality of camera feeds to a media processor, receive, by the broadcast image processor, a request to select a requested angle from among the plurality of camera feeds from the media processor and create, by the broadcast image processor, a custom view from the plurality of camera feeds according to the request for the media processor. Please note, the secondary clients limitation are to be read as the one or more devices, see Fig. 4, el. 404/406/408 and Col. 8, lines 19-39 disclosing various local connected devices (e.g., GW/STB/TV/PC); The unique set or subset of the full representation of the stream of immersive environment content limitation is to be read as the plurality of camera feeds each comprise an image of the single broadcast event from a different angle.).
Meredith further discloses caches and servers (Col. 14, lines 1-7).
Meredith does not expressively disclose the hub client to copy the stream of immersive environment content to a local store; the received portions of the stream of content are synchronized; and the spoke clients connecting to the hub client to receive the copied stream of immersive environment content from the local store only, without connecting to the content distribution network.
Huang discloses
the hub client to copy the stream of immersive environment content to a local store (Par. [0023], “the mobile AR server/primary client acquires the AR content from an AR content server, or acquires the AR content from a local cache.”); and 
the spoke clients connecting to the hub client, to receive the copied stream of immersive environment content from the local store without connecting to the content distribution network to obtain the stream of immersive environment content (Par. [0373], “The AR content/target selection function of the AR Client/secondary client sends an AR content acquisition request to an AR content server providing the content according to the access address to acquire the corresponding AR content. If the requested AR content is cached locally by the AR content/target management function of the Mobile AR server/primary client, then the requested AR content can be acquired directly.”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the caching feature, as taught by Huang, in order to take advantage of cache which stores data so that future requests for that data can be served faster (Huang: Par. [0373]).
Meredith in view of Huang is unclear as to the unique portions of the stream of the immersive environment content are personalized virtual reality streams based on views determined at the first and second secondary clients, respectively and the first and second renderings of the content received from only the local store of the primary client are synchronized.
Logvinov discloses the received renderings of the content received from only the local store of the primary client are synchronized (see Fig. 1 and Paragraphs 0002, 0016-0017, and published claim 19 for disclosing secondary clients/client devices download the stream of content from the local storage/buffer of the primary device/master device over a local area network, wherein the rendering of the streams of content are synchronized between the secondary clients/client devices).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the distributed content management of Logvinov with the system of Meredith in view of Huang in order to fulfill the need for management of the distribution of content over a content distribution communications network to provide for real time, unified control of content handling and digital rights management and optimization of network bandwidth allocation in view of requests for content by client devices of the network (see Logvinov, Paragraph 0007).
Meredith in view of Huang, and further in view of Logvinov is unclear as to the unique portions of the stream of the immersive environment content are personalized virtual reality streams based on views determined at the first and second secondary clients, respectively.
Par. [0091] disclosing a head mounted displays (HMD) and/or other such virtual reality display systems that allow the users to be immersed in a virtual world where the head position and direction of the user determines the content being viewed. Besides being used for video games, HMDs can also be used to view video panoramas. As described above, many video panoramas are typically created using multiple cameras capturing footage from the same location, but pointing in different directions. The corresponding images of the video from each camera are stitched together. This allows the viewer the freedom to choose the sections of the panorama frames to view. When viewing video panoramas, for example using an HMD or through a high definition display or television, the frames of the video are typically displayed at high frame rates to provide a smooth, immersive experience. Another aspects that can improve the user experience is capturing the videos at a high resolution (e.g., 1280.times.720 p, 1920.times.1080 p, or higher) so that the frames that are displayed are sharp and detailed.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the VR device, as taught by Krishnan, in order for user to take advantage of viewing other areas of a frame that extends beyond the users field of view (Krishnan: Par. [0005]).

Claim 10, this claim implements “the apparatus of claim 9” that details the process of the apparatus of claim 2 and is rejected under the same rationale.

Claim 11, this claim implements “the apparatus of claim 9” that details the process of the apparatus of claim 3 and is rejected under the same rationale.

Claim 12, Krishnan discloses a virtual reality (VR) headset (Par. [0091] disclosing a head mounted displays (HMD) and/or other such virtual reality display systems that allow the users to be immersed in a virtual world where the head position and direction of the user determines the content being viewed.).

Claim 13, the apparatus of claim 9, Meredith in view of Huang discloses wherein the stream of immersive environment content comprises at least one of: A) panoramic video content, B) audio content (Meredith: Col. 3, lines 26-29 disclosing the broadcast image processor 114 can combine audio inputs from one or more of the multiple cameras or recording devices 104, 106, 108, 110, 112 into a stereo audio output.), and C) meta data.

Claim 14, this claim implements “the apparatus of claim 9” that details the process of the apparatus of claim 4 and is rejected under the same rationale.

Claim 16, Meredith discloses a method for dispersing immersive environment content (Fig. 4, el. 400 and Col. 7, lines 55-58 disclosing a communication (e.g., IPTV) media system for delivering media content. Please note, the immersive content limitation is to be read as virtual reality content, see Col. 8, lines 10-14 disclosing the media content can represent, for example, audio content, moving image content such as 2D or 3D videos, video games, virtual reality content, still image content, and combinations thereof.) to clients (Fig. 4, el. 404/406/408 and Col. 8, lines 19-39 disclosing various local connected devices (e.g., GW/STB/TV/PC)), comprising:
receiving a digital broadcast of an immersive environment as a stream of immersive environment content from a content distribution network by a central client (Fig. 4, el. 410/411 and Col. 8, lines 7-14 disclosing the IPTV media system can include a super head-end office (SHO) 410 with at least one super headend office server (SHS) 411 which receives media content (e.g., audio content, moving image content such as 2D or 3D videos, video games, virtual reality content, still image content, and combinations thereof) from satellite and/or terrestrial communication systems.);
downloading, by a plurality of peripheral clients, at least a portion of the stream of immersive environment content, such that a first peripheral client is receiving a first at least a portion of the stream of immersive environment content that is unique from a second at least a portion of the stream of immersive environment content being received by a second peripheral client from the stream (reads on the subscriber devices present a summary of camera feeds from a single broadcast event via GUI, the subscriber devices further receives a selection of a custom viewpoint or camera angle and were presented the custom viewpoint, see Fig. 2, el. 200 and Col. 5, lines 3-64; Please note, the portion of the immersive environment content/the first and second rendering of the immersive environment content are unique limitation are to be read as the request of custom viewpoint or camera angle video feeds of the same event from various local connected devices of the same event, see Col. 9, lines 21-24 teaches the broadcast image processor 430 can use computing and communication technology to perform function 462, which can include among other things, synthesizing the viewpoints from two or more camera feeds to create a custom view in accordance with a request from a set-top box associated with the broadcast image processor; The 1st and 2nd secondary clients limitation are to be read as the STB/TV/PC of 406 and 408);
rendering for display at the first peripheral client the first at least a portion of the stream from the central client; and rendering for display at the second peripheral client the second at least a portion of the stream from the central client that is unique from the first at Col. 7, lines 62-67 and Col. 8, lines 1-6 disclosing one or more devices illustrated in the communication system 400 of FIG. 4 can receive, at the broadcast image processor, from a single broadcast event, a plurality of camera feeds, wherein the camera feeds each comprise an image of the single broadcast event from a different angle, providing, by the broadcast image processor, a summary of the plurality of camera feeds to a media processor, receive, by the broadcast image processor, a request to select a requested angle from among the plurality of camera feeds from the media processor and create, by the broadcast image processor, a custom view from the plurality of camera feeds according to the request for the media processor. Please note, the secondary clients limitation are to be read as the one or more devices, see Fig. 4, el. 404/406/408 and Col. 8, lines 19-39 disclosing various local connected devices (e.g., GW/STB/TV/PC); The unique set or subset of the full representation of the stream of immersive environment content limitation is to be read as the plurality of camera feeds each comprise an image of the single broadcast event from a different angle.).
Meredith further discloses caches and servers (Col. 14, lines 1-7).
Meredith does not expressively disclose copying, by the central client, the stream of immersive environment content to a local store; the unique portions of the stream of the immersive environment content are personalized virtual reality streams based on views determined at the first and second secondary clients, respectively; downloading, of the copied stream of immersive environment content from the local store only, via a connection with the central client over a local area network, without connecting to the content distribution network; and the renderings of the content received from the local store at the clients are synchronized.
Huang discloses
Par. [0023], “the mobile AR server/primary client acquires the AR content from an AR content server, or acquires the AR content from a local cache.”); and 
the downloading, of the copied stream of immersive environment content from the local store via a connection with the central client over a local area network, without connecting to the content distribution network (Par. [0373], “The AR content/target selection function of the AR Client/secondary client sends an AR content acquisition request to an AR content server providing the content according to the access address to acquire the corresponding AR content. If the requested AR content is cached locally by the AR content/target management function of the Mobile AR server/primary client, then the requested AR content can be acquired directly.”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the caching feature, as taught by Huang, in order to take advantage of cache which stores data so that future requests for that data can be served faster (Huang: Par. [0373]).
Meredith in view of Huang is unclear as to the unique portions of the stream of the immersive environment content are personalized virtual reality streams based on views determined at the first and second secondary clients, respectively; and the renderings of the content received from the local store at the clients are synchronized.
Logvinov discloses the renderings of the content received only from the local store only at the clients are synchronized (see Fig. 1 and Paragraphs 0002, 0016-0017, and published claim 19 for disclosing secondary clients/client devices download the stream of content from the local storage/buffer of the primary device/master device over a local area network, wherein the rendering of the streams of content are synchronized between the secondary clients/client devices).
see Logvinov, Paragraph 0007).
Meredith in view of Huang, and further in view of Logvinov is unclear as to the unique portions of the stream of the immersive environment content are personalized virtual reality streams based on views determined at the first and second secondary clients, respectively.
Krishnan discloses the unique portions of the stream of the immersive environment content are personalized virtual reality streams based on views determined at the first and second secondary clients, respectively (Par. [0091] disclosing a head mounted displays (HMD) and/or other such virtual reality display systems that allow the users to be immersed in a virtual world where the head position and direction of the user determines the content being viewed. Besides being used for video games, HMDs can also be used to view video panoramas. As described above, many video panoramas are typically created using multiple cameras capturing footage from the same location, but pointing in different directions. The corresponding images of the video from each camera are stitched together. This allows the viewer the freedom to choose the sections of the panorama frames to view. When viewing video panoramas, for example using an HMD or through a high definition display or television, the frames of the video are typically displayed at high frame rates to provide a smooth, immersive experience. Another aspects that can improve the user experience is capturing the videos at a high resolution (e.g., 1280.times.720 p, 1920.times.1080 p, or higher) so that the frames that are displayed are sharp and detailed.)
Par. [0005]).

Claim 17, the method of claim 16, Meredith in view of Huang, and further in view of Logvinov discloses wherein, prior to distributing the stream of immersive environment content, distributing and serving the video feeds as at least a portion of the stream of immersive environment content through the content distribution network to one of the peripheral clients where viewers can tailor the received stream at a respective peripheral client into unique, individualized video productions at multiple peripheral clients on a local network (Meredith: reads on the subscriber devices present a summary of camera feeds from a single broadcast event via GUI, the subscriber devices further receives a selection of a custom viewpoint or camera angle and were presented the custom viewpoint, see Fig. 2, el. 200 and Col. 5, lines 3-64).
Krishnan discloses recording meta data related to one or more panoramic video feeds (Par. [0041 - 0042] disclosing one or more sections of a frame that are determined to be within the field of view (or within a threshold of the field of view) are identified and higher or highest resolution versions of those sections of the content (e.g., of a bitstream) are decoded to generate the pixels that is to be displayed, while one or more other sections are selected to be decoded using lower resolution versions of the sections.).

Claim 18, this claim implements “the method of claim 16” that details the process of the apparatus of claim 13 and is rejected under the same rationale.

Claim 20, the method of claim 16, Meredith in view of Huang, and further in view of Logvinov discloses rendering for display at the first peripheral client and the second peripheral client comprises uniquely different portions of the video stream so as to enable individual viewers at the first peripheral client and the second peripheral client to tailor a unique video stream at the respective first peripheral client and the second peripheral client into unique, individualized video productions at multiple clients on a local area network (Meredith: reads on the subscriber devices present a summary of camera feeds from a single broadcast event via GUI, the subscriber devices further receives a selection of a custom viewpoint or camera angle and were presented the custom viewpoint, see Fig. 2, el. 200 and Col. 5, lines 3-64).
Krishnan discloses wherein the immersive environment content comprises panoramic video content (Par. [0091] disclosing a head mounted displays (HMD) and/or other such virtual reality display systems that allow the users to be immersed in a virtual world where the head position and direction of the user determines the content being viewed. Besides being used for video games, HMDs can also be used to view video panoramas. As described above, many video panoramas are typically created using multiple cameras capturing footage from the same location, but pointing in different directions. The corresponding images of the video from each camera are stitched together. This allows the viewer the freedom to choose the sections of the panorama frames to view. When viewing video panoramas, for example using an HMD or through a high definition display or television, the frames of the video are typically displayed at high frame rates to provide a smooth, immersive experience. Another aspects that can improve the user experience is capturing the videos at a high resolution (e.g., 1280.times.720 p, 1920.times.1080 p, or higher) so that the frames that are displayed are sharp and detailed.)

Claim 5-7, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Meredith et al. (US 10,129,579) in view of Huang (US 2014/0120887), further in view of Logvinov et al (hereinafter Logvinov) US 20050172340, further in view of Krishnan US 20160012855, and further in view of Wu et al. (US 2008/0243996)
Claim 5, the apparatus of claim 1, Meredith in view of Huang, further in view of Logvinov, and further in view of Krishnan does not disclose wherein the local area network is configured to use a real time streaming protocol comprising one of: RTP, RTSP, and RTMP.
Wu discloses the local area network is configured to use RTP, RTSP, and RTMP (Par. [0032; 0034; 0040] disclosing streaming protocol (e.g., RTP/RTSP)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the streaming protocol, as taught by Wu, with the system of Meredith in view of Huang, further in view of Logvinov, and further in view of Krishnan in order to take advantage of the streaming protocol and distributing live video to multiple devices that reduces overall system bandwidth to users having differing bandwidth capabilities (Wu: Par. [0029 - 0030]).

Claim 6, the apparatus of claim 5, Meredith in view of Huang, further in view of Logvinov, further in view of Krishnan, and further in view of Wu discloses wherein the real time streaming protocol is coupled with multicasting over the local area network (Meredith: Col 2, lines 62-67 disclosing several camera feeds of the many different camera devices can be chosen so as to be multicast together in a multicast so that a local device can choose between the channels each camera feed of the multicast can be viewed as determined by the user at the local device.) and configured to enable a plurality of secondary clients to subscribe to the stream from the primary client (Meredith: Fig. 2, el. 204/206/208 and Col. 5, lines 20-34 disclosing the live feed and summaries from each camera are provided to subscriber devices so a user can choose from among the offered camera angles; Col. 8, lines 22-26 disclosing the access network 418 can represent a group of digital subscriber line access multiplexers (DSLAMs) located in a central office or a service area interface that provide broadband services over fiber optical links or copper twisted pairs 419 to buildings 402.).

Claim 7, the apparatus of claim 6, Meredith in view of Huang, further in view of Logvinov, further in view of Krishnan, and further in view of Wu discloses wherein the local area network implements multicasting to synchronize distribution of the stream between the primary client and the secondary clients (Meredith: Col. 3, lines 21-26 disclosing the broadcast image processor 114 can combine different video feeds of the multiple cameras or recording devices 104, 106, 108, 110, 112 so as to create a custom view point by synchronizing the different video feeds of the multiple cameras or recording devices 104, 106, 108, 110, 112 into a single video image.).

Claim 15, the apparatus of claim 9, Meredith in view of Huang, further in view of Logvinov, and further in view of Krishnan discloses the real time streaming protocol is coupled with multicasting over the local area network (Meredith: Col 2, lines 62-67 disclosing several camera feeds of the many different camera devices can be chosen so as to be multicast together in a multicast so that a local device can choose between the channels each camera feed of the multicast can be viewed as determined by the user at the local device.) and configured to enable a plurality of secondary clients to subscribe to the stream from the primary client (Meredith: Fig. 2, el. 204/206/208 and Col. 5, lines 20-34 disclosing the live feed and summaries from each camera are provided to subscriber devices so a user can choose from among the offered camera angles; Col. 8, lines 22-26 disclosing the access network 418 can represent a group of digital subscriber line access multiplexers (DSLAMs) located in a central office or a service area interface that provide broadband services over fiber optical links or copper twisted pairs 419 to buildings 402.).
Meredith in view of Huang, further in view of Logvinov, and further in view of Krishnan does not disclose wherein the local area network is configured to use a real time streaming protocol comprising one of: RTP, RTSP, and RTMP.
Wu discloses the local area network is configured to use RTP, RTSP, and RTMP (Par. [0032; 0034; 0040] disclosing streaming protocol (e.g., RTP/RTSP)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the streaming protocol, as taught by Wu, with the system of Meredith in view of Huang, further in view of Logvinov, and further in view of Krishnan in order to take advantage of the streaming protocol and distributing live video to multiple devices that reduces overall system bandwidth to users having differing bandwidth capabilities (Wu: Par. [0029; 0031]).

Claim 19, the method of claim 16, Meredith in view of Huang, further in view of Logvinov, and further in view of Krishnan discloses wherein a single connection is established between the central client and the content distribution network (Meredith: reads on RG distribution media content, see Fig. 4, el. 404), wherein the immersive environment content is downloaded from one of: A) an Internet (Meredith: Col. 3 lines 13-14 disclosing the broadcast image processor 114 can be connected to local viewing devices either through broadcast channels or through an Internet connection.); and B) a content distribution network.
Meredith in view of Huang, further in view of Logvinov, and further in view of Krishnan does not disclose wherein only the central client is using bandwidth to acquire the immersive environment content.
Wu discloses wherein only the central client is using bandwidth to acquire the immersive environment content from (Fig. 1, el. 6 and Par. [0029; 0031] disclosing a caching server or shared cache for temporarily storing requested data resources to reduce bandwidth requirements of the network (e.g., LAN) that connects together a plurality of devices (e.g., Fig. 1, el. 1-4)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the streaming protocol, as taught by Wu, with the system of Meredith in view of Huang, further in view of Logvinov, and further in view of Krishnan in order to take advantage of the streaming protocol and distributing live video to multiple devices that reduces overall system bandwidth to users having differing bandwidth capabilities (Wu: Par. [0029; 0031]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS T CORBO/